DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 02/15/2022. Claims 1-20 remain pending.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Inquiry for authorization for this Examiner’s Amendment was initiated by a telephone interview with Mr. Chiu Hung Luk and Applicant’s approval was received on 05/03/2022 in an email communication. 

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
	

1. (Currently Amended) A method implemented by an integrated chip comprising a trusted computing chip and a high-speed encryption chip, the method comprising: 
providing computing information of the trusted computing chip to the high-speed encryption chip, wherein the computing information includes key information, measurement keys, and cryptographic operation information of trusted computing and data encryption; and 
invoking the high-speed encryption chip to perform the data encryption [[or]] and the trusted computing based on the computing information, wherein invoking the high-speed encryption chip to perform the trusted computing comprises verifying an integrity of a target algorithm and a legitimacy of an execution object of the target algorithm based on a respective measurement key of the measurement keys.

2. (Original) The method of claim 1, wherein the trusted computing chip and the high-speed encryption chip perform data communications based on a circuit.

3. (Canceled) 

4. (Currently Amended) The method of claim [[3]] 1, wherein the measurement keys comprise a platform measurement key, and verifying the integrity of the target algorithm and the legitimacy of the execution object of the algorithm based on the respective measurement key of the measurement keys comprises verifying an integrity of an integrity measurement code and the legitimacy of the execution object of the target algorithm based on the platform measurement key prior to performing an integrity measurement on a system or platform.

5. (Currently Amended) The method of claim [[3]] 1, wherein the measurement keys comprise a user measurement key, and verifying the integrity of the target algorithm and the legitimacy of the execution object of the target algorithm based on the respective measurement key of the measurement keys comprises verifying an integrity of an algorithm of a user cryptographic operation based on the user measurement key prior to performing the user cryptographic operation.

6. (Previously Presented) The method of claim 1, wherein the trusted computing chip is configured to securely store at least one first cryptographic algorithm, and the method further comprises selecting a first cryptographic algorithm that matches a current mode of the integrated chip.

7. (Currently Amended) The method of claim 1, wherein the trusted computing chip is configured to securely store a trusted computing system firmware, and invoking the high-speed encryption chip to perform the trusted computing further comprises scheduling and executing a trusted computing task using the trusted computing system firmware to perform an integrity check on a cryptographic operation.

8. (Currently Amended) The method of claim 1, wherein: 
the computing information further comprises at least one master key for a user application key, the master key being securely stored in the trusted computing chip, and used for protecting the user application key; 
providing the computing information of the trusted computing chip to the high-speed encryption chip comprises obtaining the master key from the trusted computing chip by the high-speed encryption chip; and 
invoking the high-speed encryption chip to perform the data encryption comprises encrypting the user application key based on the obtained master key.

9. (Currently Amended) The method of claim 1, wherein: 
the computing information further includes a high-speed encryption operation firmware, the high-speed encryption operation firmware being securely stored on [[a]] the trusted computing chip and comprising at least one second cryptographic algorithm; 
providing the computing information of the trusted computing chip to the high-speed encryption chip comprises obtaining the at least one second cryptographic algorithm from the trusted computing chip by the high-speed encryption chip; and 
invoking the high-speed encryption chip to perform the data encryption includes performing the data encryption using the at least one second cryptographic algorithm of the high-speed encryption operation firmware.

10. (Currently Amended) The method of claim 1, wherein: 
the computing information further includes a system secure operation firmware; 
providing the computing information of the trusted computing chip to the high-speed encryption chip comprises obtaining the system secure operation firmware from the trusted computing chip, and securely storing the firmware on the high-speed encryption chip; and 
invoking the high-speed encryption chip to perform the trusted computing further comprises performing a secure operation of a system on the high-speed encryption chip.

11. (Currently Amended) The method of claim 1, wherein: 
the computing information further comprises a user policy firmware, the user policy firmware being used for formulating a cryptographic algorithm requirement for an application; 
providing the computing information of the trusted computing chip to the high-speed encryption chip comprises obtaining the user policy firmware from the trusted computing chip and storing the firmware on the high-speed encryption chip; and
the method further comprises reconstructing the user policy firmware on the high-speed encryption chip according to user demand data.

12. (Currently Amended) The method of claim 1, wherein: 
the computing information further comprises an operation key; 
providing the computing information of the trusted computing chip to the high-speed encryption chip comprises obtaining the operation key from the trusted computing chip and storing the operation key on the high-speed encryption chip; and 
invoking the high-speed encryption chip to perform the data encryption or the trusted computing comprises performing the data encryption or the trusted computing based on the operation key.

13. (Original) The method of claim 1, wherein the high-speed encryption chip stores user data, and the method further comprises reconfiguring the user data on the high-speed encryption chip according to user demand data.

14. (Currently Amended) The method of claim 1, wherein the trusted computing comprises a high-speed computing and a low-speed computing, and the trusted computing comprises: 
invoking the trusted computing chip to perform the low-speed computing for platform security and/or system security; and/or
invoking the high-speed encryption chip 

15. (Original) The method of claim 1, wherein the key information comprises a platform certificate, a platform public key, a platform private key, a platform identity certificate, a platform identity public key, a platform identity private key, a storage key, a platform measurement key, a user measurement key, a master key, and am operation key. 

16. (Original) The method of claim 15, wherein the integrated chip comprises a platform password storage structure, an authentication password storage structure, a storage password storage structure, and a measurement password storage structure, for storing the key information, wherein: 
the platform password storage structure comprises the platform certificate, the platform public key, and the platform private key; 
the authentication password storage structure comprises the platform identity certificate, the platform identity public key, and the platform identity private key; 
the storage password storage structure comprises the storage key; and 
the measurement password storage structure comprises the platform measurement key and the user measurement key.

17. (Original) The method of claim 15, wherein: 
the user measurement key is stored in a non-volatile storage space of the trusted computing chip, or a static storage area of the high-speed cryptographic chip; 
the master key is stored in the non-volatile storage space of the trusted computing chip or is stored in a storage space outside the integrated chip after being encrypted using the storage key; and 
the operation key is stored in the non-volatile storage space of the trusted computing chip, or the static storage area of ​​the high-speed encryption chip, or the storage space outside the integrated chip after being encrypted using the master key.

18. (Currently Amended) An apparatus comprising: 
one or more processors; 
memory; 
an information provision module stored in the memory and executable by the one or more processors to provide computing information of a trusted computing chip of an integrated chip to a high-speed encryption chip of the integrated chip, wherein the computing information includes key information, measurement keys, and cryptographic operation information of trusted computing and data encryption; and 
a computing module stored in the memory and executable by the one or more processors to invoke the high-speed encryption chip to perform the data encryption [[or]] and the trusted computing based on the computing information, wherein invoking the high-speed encryption chip to perform the trusted computing comprises verifying an integrity of a target algorithm and a legitimacy of an execution object of the target algorithm based on a respective measurement key of the measurement keys.

19. (Original) The apparatus of claim 18, wherein the trusted computing chip and the high-speed encryption chip are based on circuitry for data communications. 

20. (Currently Amended) One or more non-transitory computer readable storage media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
providing computing information of a trusted computing chip of an integrated chip to a high-speed encryption chip of the integrated chip, wherein the computing information includes key information, measurement keys, and cryptographic operation information of trusted computing and data encryption; and 
invoking the high-speed encryption chip to perform the data encryption [[or]] and the trusted computing based on the computing information, wherein invoking the high-speed encryption chip to perform the trusted computing comprises verifying an integrity of a target algorithm and a legitimacy of an execution object of the target algorithm based on a respective measurement key of the measurement keys.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/15/2022, with respect to claims 1-20 have been fully considered and the argument after the latest amendment entered above by Examiner’s Amendment are persuasive.  The respective 102 and 103 rejections of claims 1-20 are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Ober (US6708273) discloses a digital signal processor with embedded security functions on a single integrated circuit comprising a single chip.

Miller US2018/0337776 discloses securing a device by initializing a cryptographic processing circuit which includes provisioning a cryptographic key store associated with the cryptographic processing circuit with cryptographic key material, establishing a first cryptographically secured connection between a main central processing unit of the autonomous device and the cryptographic processing circuit of the device, and implementing a cryptographic validation of resident firmware of the main central processing unit by validating a cryptographic digital signature ascribed to the resident firmware against an up-to-date cryptographic digital signature used for installing and/or updating the resident firmware of the main central processing circuit.
 
Coker US2017/0098102 discloses performing secure operations with a dedicated secure processor comprising security firmware defining secure operations, a processor configured to execute the security firmware and perform a set of operations limited to the secure operations, and a plurality of secure hardware registers, accessible by the processor and configured to receive instructions to perform the secure operations. One or more secure hardware registers is/are configured to receive command(s) to perform secure operations and one or more security assist hardware circuits is/are configured to perform discrete secure operations using one or more secret data objects.

The closest prior arts reviewed after updating the search based on the scope of the latest amendment, alone or in combination together, fail to anticipate or render obvious features of claim 1 as a whole, similarly stated in claims 18 and 20, because among other claimed features, claim 1 recites:

“…providing computing information of the trusted computing chip to the high-speed encryption chip, wherein the computing information includes key information, measurement keys, and cryptographic operation information of trusted computing and data encryption; and 
invoking the high-speed encryption chip to perform the data encryption and the trusted computing based on the computing information, wherein invoking the high-speed encryption chip to perform the trusted computing comprises verifying an integrity of a target algorithm and a legitimacy of an execution object of the target algorithm based on a respective measurement key of the measurement keys”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494